Citation Nr: 1705640	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As will be further discussed below, in his September 2015 VA Form 9, the Veteran requested a Board hearing in Washington D.C.  However, in April 2016 and again in January 2017, he requested a videoconference hearing.  This matter is being remanded to allow the Veteran his requested hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that, in an April 2016 statement and in various January 2017 correspondences, the Veteran has requested a BVA videoconference hearing instead of a hearing in Washington D.C. (which he initially requested in his September 2015 VA Form 9).  Per a January 2017 letter, the Board appears to have scheduled the Veteran for a hearing in Washington D.C.  However, the record is clear that he wants a videoconference hearing instead.  Since the failure to afford the Veteran his requested hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake appropriate efforts to afford the Veteran a BVA videoconference hearing, pursuant to his request if possible.  Notice should be sent to the Veteran, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




